Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16858703 filed on 04/26/2022 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application CN 201911283844.0, filed 12/13/2019 (China). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 8-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-10 of copending Application No. 16854933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the Table below: 
Instant Application 16858703
Copending Application  16854933
Notes:
1
1
The range of refractive index of 6th lens covers most common materials used for optical lenses, and is considered obvious.
4
4

5
5

8
8

9
2, 9

10
10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5, 8-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10 of copending Application No. 16853779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the Table below: 
Instant Application 16858703
Copending Application  16853779
Notes:
1
1
The range of refractive index of 6th lens covers most common materials used for optical lenses, and is considered obvious.
4
4

5
5

8
8

9
9

10
10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5, 8-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,  4-5, 8-10 of copending Application No. 16853780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the Table below: 
Instant Application 16858703
Copending Application  16853780
Notes:
1
1
The range of refractive index of 6th lens covers most common materials used for optical lenses, and is considered obvious.
4
2, 4

5
5

8
8

9
3, 9

10
10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 7-8, 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,  6-7, 9 of copending Application No. 16835262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the Table below: 
Instant Application 16858703
Copending Application  16835262
Notes:
1
1
The range of refractive index of 6th lens covers most common materials used for optical lenses, and is considered obvious.
4
3

7
6

8
7

10
9



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for eight lenses camera optical lens having specific shapes and focal powers limited to +--++-+- and +--+--+-, does not reasonably provide enablement for all possible lens assemblies having eight or more lenses having a positive and negative lens e.g. +-******.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims; (B) The Nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples. In the instant case (A) the breadth of the claims encompasses innumerable eight or more pieces lenses with some first positive and second negative lens. However, (B) the nature of invention includes only eight lens optical lens having the above noted refractive power configuration +--++-+- and +--+--+-, with more specific conditions for each lens power, curvatures and size. The state of prior art  (C) is advanced including many optical systems with eight or more lenses. There is high level of skill of one of ordinary skill in the art and due to known physics and available optics simulation software there is substantial predictability in the art. The application also provides certain direction and three examples of specific eight-piece lens systems. Hence, there is an undue quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
	Claims 2-10 depend on claim 1 and therefore inherit the same issues. 


	Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al (hereafter Hsieh) US 20190101728 A1.
In regard to independent claim 1, Hsieh teaches (see Figs. 1-75) a camera optical lens (i.e. optical imaging lens, e.g. 4, Abstract, paragraphs [02, 05-09, 98-99, 134-140], e.g. Figs. 18-21) comprising, from an object side to an image side (from object to image side, Abstract, paragraphs [134-140], Fig. 18): a first lens; a second lens; a third lens; a fourth lens; a fifth lens; a sixth lens; a seventh lens; and an eighth 5lens (i.e. as lenses 410, 420, 430, 440, 450, 460, 480, 470, paragraphs [134-140], Fig. 18), wherein the camera optical lens (4)  satisfies following conditions:
 3.50 ≤ f1/f ≤ 4.50  (value 3.86, Table Fig. 20)
 f2<0 ( value -30.44, Table Fig. 20); and  
1.55 ≤ n6 ≤ 1.77 (i.e. 1.545 as rounded to claimed 3 significant figures to 1.55, Table Fig. 20)
where 10f denotes a focal length of the camera optical lens (i.e. focal length of 4, paragraphs [134-140], Figs. 18-20); f1 denotes a focal length of the first lens; f2 denotes a focal length of the second lens; and n6 denotes a refractive index of the sixth lens (i.e. as focal lens of first lens 410, focal length of second lens 420, and refractive index of sixth lens 460, see paragraphs [134-140], Figs. 18-20).
Regarding claim 4, Hsieh teaches (see Figs. 1-75) that the camera optical lens (4) further satisfying following conditions:  
-14.03 ≤ (R1+R2)/(R1-R2) ≤ -4.25  (i.e. value -11.94, Table Fig. 20); and 
0.04 ≤ d1/TTL ≤ 0.13 (value 0.109, Table Fig. 20), 
21where R1 denotes a curvature radius of an object side surface of the first lens;  5R2 denotes a curvature radius of an image side surface of the first lens (as object and image side radii of curvature of 1st lens, see paragraphs [134-140], Figs. 18-20); d1 denotes an on-axis thickness of the first lens (thickness of 1st lens, see paragraphs [134-140], Figs. 18-20); and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis (total track length of 4, see paragraphs [134-140], Figs. 18-20).
Regarding claim 8, Hsieh teaches (see Figs. 1-75) that the camera optical lens (4) further satisfying following conditions:  
-27.59 ≤ f5/f ≤ 11.43  (value 3.86, Table Fig. 20)
-27.59 ≤ (R9+R10)/(R9-R10) ≤ 17.03  (i.e. value -11.94, Table Fig. 20); and 
0.02 ≤ d9/TTL ≤ 0.08 (value 0.066, Table Fig. 20), 
where f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of an object side surface of the fifth lens; R10 denotes a curvature radius of an image side surface of the fifth lens; 20d9 denotes an on-axis thickness of the fifth lens (as focal length, object and image side radii of curvature and thickness of 5th lens, see paragraphs [134-140], Figs. 18-20); and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis (total track length of 4, see paragraphs [134-140], Figs. 18-20).


Potentially Allowable Subject Matter

Claims 2-3, 5-7 and 9-10 would be allowable if rewritten to overcome the obviousness double patenting rejections and rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takashi et al. JP 2016061937 A also disclose features of instant invention (see Figs. 1-2, 8 and related descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872